Name: 1999/447/EC: Commission Decision of 14 June 1999 amending Decision 98/122/EC approving the multi-annual guidance programme for the fishing fleet of Germany for the period from 1 January 1997 to 31 December 2001 (notified under document number C(1999) 1533) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1999-07-10

 Avis juridique important|31999D04471999/447/EC: Commission Decision of 14 June 1999 amending Decision 98/122/EC approving the multi-annual guidance programme for the fishing fleet of Germany for the period from 1 January 1997 to 31 December 2001 (notified under document number C(1999) 1533) (Only the German text is authentic) Official Journal L 175 , 10/07/1999 P. 0066 - 0067COMMISSION DECISIONof 14 June 1999amending Decision 98/122/EC approving the multi-annual guidance programme for the fishing fleet of Germany for the period from 1 January 1997 to 31 December 2001(notified under document number C(1999) 1533)(Only the German text is authentic)(1999/447/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2468/98 of 3 November 1998 laying down the criteria and arrangements regarding Community structural assistance in the Fisheries and Aquaculture sector and the processing and marketing of its products(1), and in particular Articles 5 and 6 thereof,Having regard to Council Decision 97/413/EC of 26 June 1997 concerning the objectives and detailed rules for restructuring the Community fisheries sector for the period from 1 January 1997 to 31 December 2001 with a view to achieving a balance on a sustainable basis between resources and their exploitation(2), and in particular Article 9(1) thereof,(1) Whereas the objectives fixed by Commissione Decision 98/122/EC of 16 December 1997 approving the multi-annual guidance programme for the fishing fleet of Germany for the priod from 1 January 1997 to 31 December 2001(3) were calculated using the information available at that time;(2) Whereas in the light of new information provided by Germany on the historical activity levels of the vessels in the fleet the objectives for certain segments should be revised;(3) Whereas the measures envisaged in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1The table of objectives for the multiannual guidance programmes for the fishing fleet of Germany for the period 1997 to 2001, shown in the Annex to the present Decision, including the footnotes, cancels and replaces that shown in the Annex to Decision 98/122/EC.Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 14 June 1999.For the CommissionEmma BONINOMember of the Commission(1) OJ L 312, 20.11.1998, p. 19.(2) OJ L 175, 30.7.1997, p. 27.(3) OJ L 39, 12.2.1998, p. 21.ANNEX>TABLE>DR: Depletion risk.OF: Overfished.